Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Statement of Reason for Allowance

Claims 25-34 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various listening devices thereon, for example US 2009/0154739. However, the prior art of record fails to teach claim 25, a listening device comprising: a speaker; a microphone configured to capture sound in an environment adjacent to the microphone; a wireless communication interface configured to receive an audio signal; a processor configured to communicate with the speaker, the microphone, and the wireless communication interface, wherein the processor is further configured to: determine whether the audio signal was received by the wireless communication interface; and in response to determining that the audio signal was received by the wireless communication interface, cause the speaker to output sound based on the audio signal received by the wireless communication interface instead of sound captured by the microphone; a controller; one or more sensors operable to send signals to the controller; and 2a memory operable to store the signals received by the controller from the one or more sensors; wherein the controller is configured to elect which of a plurality of listening profiles to reproduce; and compare a difference between a ratio of 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN D NGUYEN/Primary Examiner, Art Unit 2699